BARNES, PJ.
.1 concur in the majority opinion but think we should go farther and determine that the judgment against the constable, Oswald, should be reduced to $36.00.
It is my theory that the petition does not set out adequate allegations supporting a olaim for punitive damages. The authorities are very clear that it is not necessary to claim punitive or exemplary damages as such, but the petition must affirmatively set out such facts as are a necessary predicate for punitive damages.
I am also of the opinion that the evidence as a whole absolutely fails to support any claim for punitive damages.